Case 3:18-cv-00151-RCJ-WGC Document 48 Filed 03/04/21 Page 1 of 8
Case 3:18-cv-00151-RCJ-WGC Document 48 Filed 03/04/21 Page 2 of 8
Case 3:18-cv-00151-RCJ-WGC Document 48 Filed 03/04/21 Page 3 of 8
Case 3:18-cv-00151-RCJ-WGC Document 48 Filed 03/04/21 Page 4 of 8
Case 3:18-cv-00151-RCJ-WGC Document 48 Filed 03/04/21 Page 5 of 8
Case 3:18-cv-00151-RCJ-WGC Document 48 Filed 03/04/21 Page 6 of 8
Case 3:18-cv-00151-RCJ-WGC Document 48 Filed 03/04/21 Page 7 of 8
Case 3:18-cv-00151-RCJ-WGC Document 48 Filed 03/04/21 Page 8 of 8




     IT IS ORDERED that Jury Trial is scheduled for Monday, January 31, 2022 at 8:30 AM in
     Reno Courtroom 3 before Judge Robert C. Jones. Calendar Call is scheduled for Monday,
     January 10, 2022 at 10:00 AM in Reno Courtroom 3 before Judge Robert C. Jones.
     .
     IT IS FURTEHR ORDER that the Attorney General's Office will make the necessary
     arrangements for plaintiff to appear in person for the Calendar Call and Jury Trial.




                                                  _______________________________
                                                  ROBERT C. JONES
                                                  United States District Judge
                                                  Dated: March 4, 2021.
